70 F.3d 1278
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barbara HAMM, Plaintiff-Appellant,v.U.S. POSTAL SERVICE;  Marvin T. Runyon, Postmaster General,Defendants-Appellees.
No. 95-55082.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 24, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Barbara Hamm appeals pro se the district court's summary judgment in favor of the United States Postmaster and the United States Postal Service in Hamm's action alleging that she was discharged on account of her disability in violation of the Rehabilitation Act, 29 U.S.C. Secs. 701 et seq.  The district court found that Hamm's action was barred by the statute of limitations.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we review de novo the district court's summary judgment on statute of limitations grounds, see Washington v. Garrett, 10 F.3d 1421, 1436 (9th Cir.1993).  We affirm.


3
The Merit Systems Protection Board ("MSPB") issued its order on March 15, 1993, and, without seeking review by the Equal Employment Opportunity Commission, Hamm filed this action in district court on July 27, 1993.  Thus, Hamm's action was not filed within thirty days from the issuance of the MSPB's final decision and, therefore, was barred by the statute of limitations.  See 5 U.S.C. Sec. 7703(b)(2);  Washington, 10 F.3d at 1437.


4
Furthermore, Hamm's intentional failure to retrieve her certified mail from the MSPB is grounds for not tolling the statute of limitations.  See Irwin v. Veterans Admin., 498 U.S. 89, 96 (1990);  Scholar v. Pacific Bell, 963 F.2d 264, 268 (9th Cir.), cert. denied, 113 S.Ct. 196 (1992).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3